In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, dated July 9, 1979 and made after a hearing, which revoked the petitioner’s liquor license, forfeited his $1,000 bond and imposed a two-year ban on the relicensing of the petitioner and its principal, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated November 2, 1979, which denied the petition and dismissed the proceeding. Judgment affirmed, with costs. There was substantial evidence to support the authority’s determination and the penalty was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). The revocation proceeding was not untimely. The clear intent of the stipulation filed by the petitioner on March 23, 1979 was that, as a condition of receiving a renewal pro tern of its license, despite its late application therefor, it waived what would otherwise be its rights under the limitation provisions of section 118 of the Alcoholic Beverage Control Law. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.